People v Khan (2021 NY Slip Op 05132)





People v Khan


2021 NY Slip Op 05132


Decided on September 29, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

HECTOR D. LASALLE, P.J.
REINALDO E. RIVERA
COLLEEN D. DUFFY
WILLIAM G. FORD, JJ.


2015-04409
2016-04159
 (Ind. No. 1447/13)

[*1]The People of the State of New York, respondent,
vArshad Khan, appellant.


Arshad Khan, Beacon, NY, appellant pro se.
Melinda Katz, District Attorney, Kew Gardens, NY (William H. Branigan of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated August 30, 2017 (People v Khan, 153 AD3d 935), affirming a judgment of the Supreme Court, Queens County, rendered May 11, 2015, and an order of the same court dated March 21, 2016.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
LASALLE, P.J., RIVERA, DUFFY and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court